411 Pa. 94 (1963)
West Mead Township Appeal.
Supreme Court of Pennsylvania.
Argued April 16, 1963.
June 4, 1963.
*95 Before BELL, C.J., MUSMANNO, JONES, COHEN, EAGEN, O'BRIEN and ROBERTS, JJ.
R. Charles Thomas, with him F. Joseph Thomas, for appellant.
John V. Pepicelli, City Solicitor, for City of Meadville, appellee.
OPINION PER CURIAM, June 4, 1963:
In accordance with the Act of July 20, 1953, P.L. 550, § 1 et seq., 53 P.S. § 67501 et seq., the court below determined that the annexation of certain lands in West Mead Township, Crawford County, to the City of Meadville was in the public interest. This appeal from the order affirming the annexation questions the correctness of this determination.
The scope of our review in this matter is limited to ascertaining whether there is any evidence to support the lower court's finding that the annexation is in the public interest, and hence we are not permitted to substitute our judgment for that of the court below in the absence of a showing of an abuse of discretion. West Conshohocken Borough Appeal, 405 Pa. 150, 173 A. 2d 461 (1961).
*96 After carefully reviewing the record, we find that there is ample evidence to support the determination made below and hence the lower court did not abuse its discretion in concluding that this annexation is in the public interest.
Order affirmed.